Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00309-CV

                              IN RE TAPS & CAPS BEER PUB, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 19, 2015, relator Taps & Caps Beer Pub, LLC filed a petition for writ of mandamus

complaining of three trial court orders granting a continuance, overruling objections to summary

judgment evidence and denying relator’s no-evidence motion for summary judgment. The court

has considered relator’s petition for writ of mandamus and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-00342, styled Angela Moran and James Urban v. Delmis Edmond
Shields and Taps & Caps Beer Pub, LLC d/b/a Buckles County Bar & Lounge, pending in the 288th Judicial District
Court, Bexar County, Texas, the Honorable John D. Gabriel and the Honorable Laura Salinas presiding.